Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 1 of 12

EXHIBIT “A”

PLAINTIFFS’ COMPLAINT AND

DEMAND FOR JURY TRIAL

EXHIBIT “A”
 

MAINOR WIRTH, LLP
6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148
Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 2 of 12

&. WwW WN

Oo fOo8 JI DBD A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

COMP

BRADLEY S. MAINOR, ESQ.
Nevada Bar No. 7434
JOSEPH J. WIRTH, ESQ.
Nevada Bar No. 10280

ASH MARIE GANIER, ESQ.
Nevada Bar No. 14712
MAINOR WIRTH, LLP
6018 S. Fort Apache, Ste, 150
Las Vegas, Nevada 89148
(702) 464-5000

(702) 463-4440 Facsimile
brad@mwinjury.com
joe@mwinjury.com

ash@mwinjury.com
Counsel for Plaintiffs

DISTRICT COURT
CLARK COUNTY, NEVADA

MICHELLE MAITA and ROBERT MAITA,
individually and as husband and wife,

Plaintiffs,
VS.

JOSEPH MCDONALD, individually;
HOLBROOK ASPHALT, LLC, a foreign
limited company; DOES | through XX,
inclusive; and ROE CORPORATIONS |
through XX, inclusive,

Defendants.

 

 

 

Plaintiffs, MICHELLE MAITA and ROBERT MAITA, by and through their counsel of
record, BRADLEY S. MAINOR, ESQ., JOSEPH J. WIRTH, ESQ. and ASH MARIE GANIER,
ESQ., of MAINOR WIRTH, LLP, hereby complain and Defendants, and each of them, as

follows:

Page 1 of 10

Electronically Filed
2/1/2019 6:21 PM
Steven D. Grierson

CLERK OF THE oH
' wall

CASE NO.: A-19-788692-C
DEPT. NO.: Department 1

PLAINTIFFS’ COMPLAINT AND
DEMAND FOR JURY TRIAL

 

Case Number: A-19-788692-C

 

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 3 of 12

& Ww WN

wo CO NN HN WN

10
1h
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

I.
ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

1. That at all times relevant hereto, Plaintiff MICHELLE MAITA, is and was a
resident of the County of Clark, State of Nevada.

2. That at all times relevant hereto, Plaintiff ROBERT MAITA, is and was a resident
of the County of Clark, State of Nevada.

3. That Plaintiffs are informed and believe, and thereupon allege, that Defendant,
HOLBROOK ASPHALT, LLC (hereinafter “HOLBROOK”, is, and at all times relevant hereto
was, a foreign limited liability company and lawfully conducting business in Clark County, State
of Nevada.

4, That Plaintiffs are informed and believe, and thereupon allege, that Defendant
JOSEPH MCDONALD is, and at all times relevant hereto, was a resident of the State of Nevada.

5. That all the facts and circumstances that give rise to the subject lawsuit occurred
on East Russel Road at the intersection of Annie Oakley Drive in Las Vegas, State of Nevada,

County of Clark.
6. That the identities of the Defendants, DOES I through XX, are unknown at this

time and may be individuals, partnerships or corporations. Plaintiff alleges that each of the
Defendants designated herein as DOE DEFENDANTS are responsible in some manner for the
damages herein alleged. Plaintiff requests leave of the Court to amend this Complaint to name
the Defendants specifically when their identities become known.

te That the names and capacities, whether individual, corporate, associates, co-
partnership, or otherwise of Defendants named herein as ROE CORPORATIONS I through XX,
inclusive, are unknown to Plaintiff who therefore sue said Defendants by such fictitious names.
Plaintiff will ask leave to amend this Complaint to substitute the true names of said Defendants
when their identities become known. Plaintiff is informed and believes and thereupon alleges that

the Defendants so designated herein as ROE CORPORATIONS I through XX, inclusive, are

Page 2 of 10

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 4 of 12

Oo Oo NIN DAO UU SF WY YY

N NY NO N YN NW HCH ee ee RE SE Ee eel lUL
I A wa BB WwW BS S§ CO BO enn KD HD FF W VY | CO

}
3

 

responsible in some manner for their agency, master/servant or joint venture relationship with
said Defendants, or otherwise contributed to, as a proximate cause, the events complained of
herein.

iI.

FIRST CAUSE OF ACTION
Negligence as to Defendant JOSEPH MCDONALD

8. Plaintiffs repeat, reallege, and incorporate by reference Paragraphs 1 through 7
above as if fully set forth herein.

9, At all times herein relevant, Defendant JOSEPH MCDONALD (hereinafter
“MCDONALD”) and/or DOES I through XX, are/were the owners and/or operators of a certain
2017 Ford F-450 Utility Truck with trailer attached, filled with asphalt and/or an unknown
material and/or supplies, which was involved the subject motor vehicle crash.

10. Onor about June 19, 2017, Plaintiff MICHELLE MAITA was operating her 2015
Dodge Challenger, traveling in the number one travel lane northbound on Annie Oakley Road at
the intersection with Russell Road. Plaintiff was proceeding through the intersection with Russell
Road.

11. Defendant MCDONALD was operating the 2017 Ford F-450 Utility Truck with
trailer eastbound on Russe!l Road in the number one travel lane of three travel lanes, approaching
Annie Oakley Road. Upon information and belief, the trailer that Defendant MCDONALD was
pulling was negligently filled with a weight of material that could not safely be pulled by his
utility truck, Defendants knew and/or should have known that the weight of the trailer and the
material contained therein was unsafe for transport.

12. Due to the weight of the trailer and/or Defendant MCDONALD’s negligence in

operating the truck and trailer, Defendant MCDONALD failed to obey a red traffic signal and

Page 3 of 10

 

 

 
 

MAINOR WIRTH, LLP
6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148
Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 5 of 12

0 Oo NY DO HW BR YW PY mw

NN PO BO HN BH KR NO ROO Om lel
“SN DH Ww F&F WD NY |§ 3D CO SF ADA DB A FF WY NN | OB

a
a

 

entered the intersection. This action caused the front right of his vehicle to collided with the right
side of Plaintiff MICHELLE MATIA’S vehicle. The impact was so forceful that it caused
Plaintiff's vehicle to be thrown into a traffic pole, which was also displaced in the collision. As a
result of the collision, Plaintiff MICHELLE MAITA sustained major property damage and
suffered substantial bodily injuries and emotional distress.

13. Upon information and belief, Plaintiffs allege that Defendants, including DOES I
through XX and/or ROE CORPORATIONS I through XX, were the owners, employers, family
members and operators of said motor vehicle, while in the course and scope of employment
and/or family purpose, which was entrusted and driven in such a negligent and careless manner so
as to strike Plaintiff's vehicle while she was lawfully operating her vehicle in Clark County,
Nevada.

14. As a direct and proximate result of Defendants’ negligence, and each of them,
Plaintiff MICHELLE MAITA was seriously injured and caused to suffer great pain of body and
mind, all or some of which may be permanent and disabling in nature, aggravating to her general
and compensatory damages in an amount in excess of Fifteen Thousand Dollars ($15,000.00).

15. Asa further direct and proximate result of the negligence of Defendants, and each
of them, Plaintiff MICHELLE MAITA incurred expenses for medical care, treatment and
expenses incidental thereto, and Plaintiff may be required in the future to incur expenses for
medical care and treatment.

16. Plaintiffs have been required to retain the services of MAINOR WIRTH to

prosecute this action and is entitled to reasonable attorney’s fees and costs incurred herein.

Page 4 of 10

 

 

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 6 of 12

vA F&F WY N

Oo oOo NN DD

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27

An

 

Il.

SECOND CAUSE OF ACTION
Negligence as to HOLBROOK ASPHALT, LLC

17. Plaintiffs repeat, reallege, and incorporate herein by this reference, each and every
allegation contained in Paragraphs 1 through 16 set forth above as though fully set forth herein.

18. At said time and place, Defendant HOLBROOK ASPHALT, owed a duty to
manage and monitor the operations and behavior of its employees in a reasonable and prudent
manner.

19. In complete disregard of its duty, Defendant HOLBROOK knowingly allowed its
employee to operate, for business purposes, the 2017 Ford F-450 Utility Truck with trailer
attached, filled with asphalt and/or an unknown material and/or supplies that struck Plaintiff's
vehicle.

20. Upon information and belief, the trailer that Defendant MCDONALD was pulling
was negligently loaded with a weight of material that could not safely be pulled by his utility
truck, Defendants knew and/or should have known that the weight of the trailer and the material
contained therein was unsafe for transport.

21. Defendant MCDONALD’s vehicle and/or trailer was loaded with material in such
a reckless, negligent and careless manner so as to cause a serious collision with Plaintiff's vehicle.

22. Defendant MCDONALD’s vehicle was driven in such a reckless, negligent and
careless manner so as to cause a serious collision with Plaintiff's vehicle.

23. Asa direct and proximate result of Defendant’s negligence, Plaintiff MICHELLE
MAITA was seriously injured and caused to suffer great pain of body and mind, all or some of
which may be permanent and disabling in nature, aggravating to her general and compensatory

damages in an amount in excess of Fifteen Thousand Dollars ($15,000.00).

Page 5 of 10

 

 

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 7 of 12

Oo fo nN Dn WN &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

24. Asa further and direct and proximate result of Defendant’s negligence, Plaintiff
MICHELLE MAITA incurred expenses for medical care, treatment and expenses incidental
thereto, and Plaintiff may be required in the future to incur expenses for medical care and
treatment.

25. Plaintiffs have been required to retain the services of MAINOR WIRTH to
prosecute this action and is entitled to reasonable attorneys’ fees and costs incurred herein.

IV.

THIRD CAUSE OF ACTION
Respondeat Superior as to HOLBROOK ASPHALT, LLC

26. Plaintiffs repeat, re-allege, and incorporate herein by this reference, each and every
allegation contained in Paragraphs | through 25 set forth above as though fully set forth herein.

27. On June 19, 2017, Defendant MCDONALD was an employee of Defendant
HOLBROOK ASPHALT, LLC and was acting within the course and scope of his employment.

28. At all relevant times herein, Defendant HOLBROOK ASPHALT, LLC was liable
for the negligent acts of its agent/employee, Defendant MCDONALD, under the legal doctrine of
vicarious liability/respondeat superior.

29. At atl relevant times herein, HOLBROOK ASPHALT, LLC employed Defendant
MCDONALD with the intent for him to use the 2017 Ford F-450 Utility Truck with trailer
attached filled with asphalt and/or an unknown material and/or supplies.

30. Upon information and belief, the trailer that Defendant MCDONALD was pulling
was negligently filled with a weight of material that could not safely be pulled by his utility truck.
Defendants knew and/or should have known that the weight of the trailer and the material
contained therein was unsafe for transport.

31. Defendant HOLBROOK ASPHALT, LLC negligently employed Defendant

Page 6 of 10

 

 

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 8 of 12

BR Ww NHN

oO oOo NN WB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

An

 

MCDONALD as a driver, evidenced by the significant motor vehicle crash he caused with
Plaintiff's vehicle.

32. Defendant HOLBROOK ASPHALT, LLC negligently employed Defendant
MCDONALD and/or DOES I through XX, who negligently loaded the subject trailer in an unsafe
manner.

33. As a direct and proximate result of the negligence of Defendant HOLBROOK
ASPHALT, LLC, Plaintiff MICHELLE MAITA was seriously injured and caused to suffer great
pain of body and mind, all or some of which may be permanent and disabling in nature,
aggravating to her general and compensatory damages in an amount in excess of Fifteen
Thousand Dollars ($15,000.00).

34. Asa further and direct and proximate result of the negligence of HOLBROOK
ASPHALT, LLC, Plaintiff MICHELLE MAITA incurred expenses for medical care, treatment
and expenses incidental thereto, and Plaintiff may be required in the future to incur expenses for
medical care and treatment.

35. Plaintiffs have been required to retain the services of MAINOR WIRTH to
prosecute this action and is entitled to reasonable attorneys’ fees and costs incurred herein.

V.

FOURTH CAUSE OF ACTION
Negligent Hiring, Training, Retention, and Supervision as to
HOLBROOK ASPHALT, LLC
36. Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1 through 35

above as if fully set forth herein.

Page 7 of 10

 

 

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 9 of 12

& Ww

oO fF SN DN NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

an

 

37. That based upon information and belief, Plaintiffs allege that Defendants, and each
of them, were negligent in the selection, hiring, training, supervision and/or retention of their
employees, agents, servants, partners, associates, and/or associations at all times relevant herein.

38. Defendants, and each of them, are vicariously liable for damages resulting from
their employees’, agents’, servants’, partners’, associates’ and/or associations’ negligent actions
against Plaintiff, during the scope of employment.

39. Defendants, by and through their employees, agents, servants, partners, associates,
and/or associations breached their duty of care by failing to put into place safety protocols when
they knew or should have known that their employees and/or agents and/or servants might cause a
high risk to innocent parties.

40. As a direct and proximate result of the conduct of Defendants described

hereinabove, Plaintiff has sustained damages in excess of Fifteen Thousand Dollars ($15,000.00).
41, Plaintiffs have been required to retain the services of MAINOR WIRTH to

prosecute this action and is entitled to reasonable attorneys’ fees and costs incurred herein.

VIL

FIFTH CAUSE OF ACTION
Negligence Per Se as to Defendant JOSEPH MCDONALD

42. Plaintiffs repeat, re-allege and incorporate by reference Paragraphs 1 through 41
above as if fully set forth herein.

43, At all times mentioned herein, there were in force statutes, ordinances, and
regulations (NRS 484B.307) prohibiting the conduct exhibited by Defendant JOSEPH
MCDONALD.

44, Plaintiffs are members of the class of persons for whose protection said statutes,

ordinances, and regulations were enacted or promulgated.

45. Plaintiff MICHELLE MAITA sustained injuries that were the type which said

statutes, ordinances and regulations were intended to prevent.

Page 8 of 10

 

 

 
 

MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 10 of 12

 

1 46. As a direct and proximate result of the Defendant’s violation of said statutes,
2 || ordinances, and regulations, Plaintiffs sustained the damages alleged herein in excess of Fifteen
3 || Thousand Dollars ($15,000.00).
4 47, Plaintiffs have been required to retain the services of MAINOR WIRTH to
5 || prosecute this action and is entitled to reasonable attorneys’ fees and costs incurred herein.
6 VII.
7 SIXTH CAUSE OF ACTION
8 Loss of Consortium as to PLAINTIFF ROBERT MAITA
9 48. Plaintiffs repeat, re-allege, and incorporate herein by this reference, each and every
10 allegation contained in Paragraphs 1 through 47 set forth above as if fully set forth herein.
i 49, _ Plaintiff ROBERT MAITA, as the lawful husband of the Plaintiff MICHELLE
12 MAITA, was and is entitled to the society, comfort, affection, services, companionship and
3 consortium of her husband.
14 50. As a direct and proximate result of the negligence and carelessness of said
15 Defendants, and each of them, Plaintiff ROBERT MAITA, has been denied the society, comfort,
16 affection, services, companionship and consortium of his wife MICHELLE MAITA.,
7 51. Plaintiffs have been required to retain the services of MAINOR WIRTH, LLP to
ig || Prosecute this action and are entitled to reasonable attorney’s fees and costs incurred herein.
19 PRAYER FOR RELIEF
20 WHEREFORE, Plaintiffs pray judgment of this Court as follows:
2] 1, General damages in excess of FIFTEEN THOUSAND DOLLARS ($15,000.00);
2» 2. Special damages for past and future medical treatment and costs incidental thereto,
3 when the same have been fully ascertained;
24 3. Damages related to the lost wages and/or future loss of earning capacity;
25 4, Punitive damages;
26
27
Page 9 of 10

 

 

 
 

MAINOR WIRTH, LLP
6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 11 of 12

Oo fm NN DH Ww FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

an

 

5. Prejudgment interest;

6. Reasonable attorney's fees;

7. Costs of suit herein; and

8. For such other and further relief as the Court may deem proper.
DATED this _day of February, 2019.

MAINOR WIRTH, LLP

 

ASH MARIE GANIER, ESQ.
Nevada Bar No. 14712

6018 S. Fort Apache Rd. Ste.150
Las Vegas, Nevada 89148
Counsel for Plaintiffs

Page 10 of 10

 

 
MAINOR WIRTH, LLP

6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148

Phone: (702) 464-5000 | Fax: (702) 463-4440

Case 2:19-cv-00823-RFB-BNW Document 1-1 Filed 05/13/19 Page 12 of 12

 

 

1 3 Prejudgment interest;
2 6. Reasonable attorney's fees;
3 7. Costs of suit herein; and
4 8. For such other and further relief as the Court may deem proper.
5 DATED this fay of February, 2019
6
7 M RWIRTH,LLP _
° Y AN ( -A—~
9 ASH MARIEGANIER, ESQ.
Nevada Bar No. 14712
10 6018 S. Fort Apache Rd. Ste.150
1 Las Vegas, Nevada 89148
Counsel for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
Page 10 of 10

 

 
